Citation Nr: 1429081	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as due to Agent Orange exposure. 

2. Entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In May 2009, the Veteran testified with regard to the issue of diabetes mellitus at the Central Office before a Veterans Law Judge who is no longer employed by the Board; a copy of the transcript has been associated with the record.  In a January 2013 letter, the Board apprised the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed by the Board.  He was given an opportunity to request another hearing before a different Veterans Law Judge.  In a response received later in January 2013, the Veteran indicated that he did not wish to appear for another hearing.

As to the claim for ischemic heart disability, the Veteran requested a hearing before a Veterans Law Judge.  However, in January 2014, he indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2013).  

In an October 2011 decision, the Board denied the Veteran's service connection claim for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Memorandum, the Court vacated the October 2011 Board decision, and remanded the case to the Board for further proceedings consistent with its decision.

In March 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of Vietnam during, or because of, his military service.

2.  The Veteran was not exposed to Agent Orange during his military service.

3.  The Veteran does not have ischemic heart disease, and there is no competent or credible evidence that a heart disability is related to service, began during his service, or began within one year after his separation from active service.   

4.  There is no competent or credible evidence that the Veteran's type II diabetes mellitus is related to his service, began during his service, or began within one year after his separation from active service.


CONCLUSIONS OF LAW

1. A heart disability, to include ischemic heart disease, was not incurred in or aggravated by active duty and may not be presumed to have been incurred therein, to include as due to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein, to include as due to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,1137,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations 

As noted above, the Board remanded this matter in March 2013.  The Board instructed the RO to provide the Veteran with a statement of the case (SOC) for the issue of service connection for ischemic heart disease and readjudicate the issue of service connection for diabetes mellitus.  Subsequently, in April 2013 the RO issued an SOC for the issue of service connection for ischemic heart disease and readjudicated the issue of service connection for diabetes mellitus in an April 2013 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2006 (for type II diabetes mellitus) prior to the February 2007 rating decision, and in November 2011 (for heart disability), prior to the December 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The evidence of record contains the Veteran's service treatment records and post-service medical records, as well as his service personnel records, and Social Security Administration (SSA) records.  The Board also notes that the RO submitted requests for any confirmation of exposure to Agent Orange from the National Personnel Records Center (NPRC) and to the U.S. Army and Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS).  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In this case, the Veteran's VA medical treatment records show that he has been diagnosed with and treated for type II diabetes mellitus and a heart disability (but not ischemic heart disease).  However, there is no credible evidence that the Veteran was exposed to Agent Orange during his military service, nor is there other competent medical evidence demonstrating that his current diabetes mellitus or heart disability are linked to any in-service incurring event.  Additionally, the record does not contain credible evidence of continuity of symptomatology of either disability during or since service.  As such, there is no evidence establishing that any event, injury, or disease occurred during service, or within an applicable presumptive period so as to necessitate a VA medical examination to review the etiology of the Veteran's heart disability or type II diabetes mellitus.  As the available evidence does not meet the second or third elements of the standard articulated by the Court in McLendon, the Board finds no basis for a VA examination or medical opinion to be obtained.  38 U.S.C.A. § 5103A (West 2002). 

Also, as noted above, the Veteran presented testimony in a hearing before a Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the May 2009 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue on appeal.

Analysis

The Veteran contends that his current ischemic heart disease and type II diabetes mellitus are due to exposure to Agent Orange during his military service.  Specifically, he has alleged that his duties as a cook in Fort Rucker, Alabama, involved providing meals to people training in the field, and that certain areas were sprayed with Agent Orange during this time.  He has also asserted that the helicopters that he was transported in were covered with Agent Orange and that trucks he rode in drove through areas that had been sprayed with Agent Orange.  See the Veteran's August 2006, November 2007, May 2009, and March 2010 statements, February 2008 substantive appeal (VA Form 9), and the May 2009 hearing transcript, generally.  He also indicated witnessing a helicopter spraying Agent Orange in an area near Fort Rucker.  See the hearing transcript 5.  The Veteran testified that he saw barrels of numbered 55-glalon barrels containing chemicals.  Id. at 4. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes mellitus and cardiovascular renal diseases are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b)  apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or cardiovascular renal diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If so, the veteran is thereby entitled to a presumption of service connection for certain diseases, including diabetes mellitus and ischemic heart disease, if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6) (2013).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Not all herbicide agent exposure qualifies for presumptive service connection, however.  38 U.S.C.A. § 1116 (f) simply states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent. According to 38 C.F.R. § 3.307 (a) (6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).




Heart Disability

At the outset, the Board notes that there is no competent or credible evidence of record that the Veteran has ischemic heart disease.  Significantly, on an Ischemic Heart Disease Disability Benefits Questionnaire dated in November 2011, Dr. A.C. specifically checked the box indicating that the Veteran did not have ischemic heart disease.  This is supported by the remainder of the evidence throughout the appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for ischemic heart disease is not warranted, to include as presumptively related to the alleged exposure to herbicides. 

While he does not have an ischemic heart disability, the Veteran does have a current heart disability.  The record reflects that he has been diagnosed with coronary artery disease and aortic stenosis status-post aortic valve replacement.  However, there is no competent or credible evidence that any current heart disability is related to service.  Notably, service treatment records are negative for any complaints or diagnosis of a heart disability.  There is no evidence tending to associate the Veteran's current heart disorder with his service.

The Veteran has asserted that his heart disability is due to his military service;   however, such an opinion requires specialized medical training, as the disability at issue is not observable by lay people, such as a broken leg or varicose veins.  See 38 C.F.R. § 3.159(a)(1), (2) (2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Given the medical complexity of the question of the cause of the Veteran's current heart disability, his statements with respect to a causal nexus are of little or no probative value.  As such, the Board concludes that there is no competent or credible evidence of a nexus between the Veteran's military service and his currently diagnosed heart disability.   
Additionally, a heart disability did not manifest within one year of service discharge.  Rather, the evidence shows that the Veteran's heart disabilities were diagnosed in May 2011, which is 43 years after service discharge.  Consideration on a presumptive basis for a chronic heart disability is thus not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, in view of the lengthy periods without treatment, and the lack of lay statements on the matter, the evidence does not show a continuity of symptomatology, and this too weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for ischemic heart disability/heart disability on either a direct or presumptive basis with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Diabetes Mellitus

The record reflects that the Veteran was diagnosed with type II diabetes mellitus in December 2000.  The Veteran has never alleged any qualifying service in Vietnam or Korea.  In fact, he specifically indicated that he did not have service in Vietnam.  See the Veteran's September 2006 statement.  Furthermore, the Veteran's service personnel records, including his DD Form 214, indicate that he did not have any overseas service, which would preclude service in Vietnam.  Therefore, to allow service connection under the presumptive provisions for certain herbicide agents, actual exposure to herbicides must be verified through the appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  

The salient issue in this case is, therefore, whether the Veteran was exposed to herbicides during service.  In this regard, the Veteran has asserted that he was exposed to Agent Orange due to its use at Fort Rucker, Alabama.  He asserted that he traveled through areas that had been sprayed with Agent Orange, traveling on helicopters that had been participating in practice runs spraying Agent Orange around Fort Rucker, and due to his duties generally preparing food in the field for service-members who were undergoing field training.  He has stated that he saw numbered barrels being used at the base, and that he saw a pale yellow or pale orange sticky substance on the ground and on the trees at certain times.  See the Veteran's February 2006 VA Form 9, and hearing transcript 4, 7.  

In an attempt to confirm the Veteran's assertions of exposure to relevant herbicide agents, in January 2008 the RO conducted a review of the relevant Department of Defense list of use of Agent Orange outside of Vietnam, which found no evidence of such use at Fort Rucker during the period of the Veteran's assignment there.  It was noted that the list of herbicides use and test sites outside Vietnam did not contain names of participants or contain any references to routine base maintenance activities, such as brush clearing or weed killing.  The Department of Defense advised that such small scale herbicide applications have not been compiled into a list and records of such activity have not been kept.  The RO indicated that with regard to the Veteran's reference to clearing the landing zones, there was no record of small-scale brush or weed clearing activity around the base and no way to know the chemical content of such claimed herbicide use.  Furthermore, the NPRC indicated in October 2006 that there was no evidence of exposure by the Veteran to herbicide agents.  The RO also requested from the JSRRC via DPRIS any evidence of "spraying, testing, storage, or usage of Agent Orange at Fort Rucker" during the appropriate period.  In this case, the response from the JSRRC in December 2009 was that there is no record of such use of Agent Orange at Fort Rucker during the Veteran's service there.  

Despite the Veteran's contention that he was exposed to Agent Orange or herbicides during service, the Board finds that the weight of the evidence, to include evidence from the service departments, which show that Agent Orange was not used at Fort Rucker, outweigh the Veteran's recent statements with regard to exposure, which the Board finds are not credible.  The Veteran's DD Form 214, service treatment records, personnel records, Department of Defense and JSRRC research all failed to confirm any herbicide exposure at Fort Rucker.  The Board finds that the lack of corroborating evidence in the official records weighs against a finding of in-service herbicide exposure.  The Board finds that the evidence provided from the official sources outweigh the generalized lay assertions provided by the Veteran.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Veteran has asserted that he was exposed to Agent Orange during various incidents as reviewed above.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Veteran is competent to indicate that he witnessed the spraying or the use of chemicals during his military service, to include on helicopters and other equipment.  However, the Veteran has not demonstrated that he is competent to scientifically identify the particular compounds in those chemicals as being those cited in 38 C.F.R. § 3.307 (a)(6).  That regulation defines herbicides for the purpose 

of the presumption as a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  The presumption of service connection exists solely for those exposed to these defined herbicides.

The Veteran has provided only limited evidence for his belief that what he saw qualified as a relevant "herbicide agent" for the applicable presumptions.  Specifically, the Veteran has indicated that he saw numbered barrels being used at the base, and that he saw a pale yellow or pale orange sticky substance on the ground and on the trees at certain times.  See the Veteran's February 2006 VA Form 9, and the hearing transcript 4, 7.  However, the Veteran's statements amount to bare assertions, which lack specificity.  Although he has consistently stated that he saw numbered barrels and yellow substances, the fact remains that he is not competent to state that such substances were those chemicals listed above, or that they were used in support of the forces in Vietnam.  

As to the Veteran's assertion that herbicides were used to clear landing zones, this is found to be equivalent to small scale brush or weed clearing activity, which the Department of Defense has indicated would not be officially recorded.  However, even if the herbicide used on state-side bases such as Fort Rucker where the Veteran was stationed was of the same chemical compound of those cited in the regulation (notably, of which, there is no competent evidence), it is clear that it would not be the type of herbicide contemplated under § 3.307 (a)(6), which requires that it was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and which has been extended to Korea.  There is no indication that the any herbicides used at Fort Rucker, Alabama were used in support of the forces in Vietnam.  

Furthermore, the Board acknowledges that the Veteran has repeatedly submitted VA documents which report use of Agent Orange outside of the presumptions provided in 38 U.S.C.A. §§ 1116(a), (f); 38 C.F.R. § 3.307(a)(6).  See the Veteran's submissions of May 2009, November 2007, and March 2010, and the hearing transcript pg. 3.  However, none of these documents provides any evidence to support his contentions that Agent Orange specifically was sprayed or used at Fort Rucker during his period of service there.  Finally, the Board notes that several attempts to corroborate such use have not found any evidence of such use at Fort Rucker during the period alleged.  Therefore, the Board concludes that there is no credible or probative evidence of qualifying herbicide exposure during the Veteran's service at Fort Rucker.  

Without credible evidence of herbicide exposure, the Veteran is not entitled to service connection for diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for these claimed conditions with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran has never alleged that his diabetes mellitus began during or within one year of his service.  In fact, he has repeatedly indicated that his diabetes mellitus was first diagnosed in 2000, and the record also contains medical records which support this conclusion.  See the Veteran's September 2006 statement, the hearing transcript pg. 9; see also the private treatment records dated in August 2000 and August 2006 from Dr. G.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology of the Veteran's current diabetes mellitus, nor is there evidence of the onset of chronic diabetes mellitus during his service.  38 C.F.R. § 3.303(b).  Likewise, since there is no competent or credible evidence of diabetes mellitus within one year after service, the Veteran is not entitled to application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Finally, there is no competent medical evidence of a connection between the Veteran's diabetes mellitus and his military service.  In fact, the Veteran has indicated that no physician has explicitly indicated a direct connection between the Veteran's military service and his current diabetes mellitus, absent probative evidence of relevant herbicide exposure.  See the hearing transcript pg. 10.  Certain VA medical treatment records do reflect that the Veteran had reported being exposed to Agent Orange during his military service.  See the VA medical treatment records dated in November 2004, April and August 2005, and September 2008.  However, no basis is given for these documents other than the Veteran's statements in this regard, which have already been found to not constitute credible evidence of relevant herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, the Board concludes that there is no competent or probative evidence of any connection between the Veteran's currently diagnosed diabetes mellitus and his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran has asserted that his diabetes mellitus is due to his military service.  However, such an opinion on diabetes requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2) (2013); Jandreau, supra at 1377 (Fed. Cir. 2007).  In this regard, the Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, supra at 308.  Given the medical complexity of the question of a diagnosis of the cause of the Veteran's diabetes mellitus, his statements with respect to a causal nexus are of little or no probative value.  As such, the Board concludes that there is no competent or credible evidence of a nexus between the Veteran's military service and his currently diagnosed diabetes mellitus.   

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus on either a direct or presumptive basis with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for ischemic heart disease, claimed as due to Agent Orange exposure is denied. 

Service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


